               Case 3:17-cr-05133-BHS Document 133 Filed 12/04/20 Page 1 of 2




1
2
3
4
5
6
7                          UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
8
                                       AT SEATTLE
9
10
       UNITED STATES OF AMERICA,                                 No. CR17-5133-BHS
11
                               Plaintiff,
12
                          v.
13
                                                                 ORDER GRANTING THE UNITED
14     ROBERT CHARLES COLE,
                                                                 STATES’ UNOPPOSED MOTION FOR
15                                                               SUMMARY JUDGMENT AND
                               Defendant,
                                                                 DISMISSING THIRD-PARTY CLAIM
16
       and,
17
       JA VIAN MICHELLE JONES,
18
                        Third-Party Claimant.
19
20
              THIS MATTER comes before the Court on the United States’ unopposed Motion
21
     for a Summary Judgment and Dismissal of Third-Party Claim (“Motion”).
22
              The Court, having reviewed the United States’ Motion, the supporting Declaration
23
     of AUSA Michelle Jensen and attached exhibits, the claim and supporting materials filed
24
     by Ms. Ja Vian Michelle Jones, and the other papers and pleadings filed in this matter,
25
     hereby FINDS:
26
27
28
      Order Granting Summary Judgment and Dismissing Third-Party Claim - 1     UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
      U.S. v. Robert Charles Cole, CR17-5133-BHS
                                                                               SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
              Case 3:17-cr-05133-BHS Document 133 Filed 12/04/20 Page 2 of 2




 1          1) The evidence Ms. Jones has produced in discovery, when viewed in the light
 2               most favorable her claim, cannot establish her asserted interest in the $6,000
 3               forfeited by the Defendant Robert Cole; and,
 4          2) Judgment as a matter of law is therefore appropriate, and an evidentiary
 5               hearing is not required.
 6
            NOW, THEREFORE, THE COURT ORDERS:
 7
            1) The United States’ Motion for Summary Judgment is GRANTED;
 8
            2) The third-party claim Ms. Jones has filed to the $6,000 (Dkt. No. 123) is
 9
                 DISMISSED.
10
11
            IT IS SO ORDERED.
12
13
            DATED this 4th day of December, 2020.
14



                                                      A
15
16
17
                                                      BENJAMIN H. SETTLE
18
                                                      United States District Judge
19
20
21 Presented by:
22
      /s Michelle Jensen
23   MICHELLE JENSEN
     Assistant United States Attorney
24
     United States Attorney’s Office
25   700 Stewart Street, Suite 5220
     Seattle, WA 98101
26
     (206) 553-2619
27   Michelle.Jensen@usdoj.gov
28
      Order Granting Summary Judgment and Dismissing Third-Party Claim - 2            UNITED STATES ATTORNEY
                                                                                     700 STEWART STREET, SUITE 5220
      U.S. v. Robert Charles Cole, CR17-5133-BHS
                                                                                      SEATTLE, WASHINGTON 98101
                                                                                             (206) 553-7970
